Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 58 January 29, 2008 VIA FACSIMILE TRANSMISSION AND E-MAIL Liberty Media Corporation BDTV INC. BDTV II INC. BDTV III INC. BDTV IV INC. c/o Charles Y. Tanabe Liberty Media Corporation 12300 Liberty Boulevard Englewood, CO 80112 Facsimile No.: (720) 875-5382 Email: cyt@libertymedia.com Gentlemen: Reference is made to Section 3 of the Joint Filing Agreement, dated as of August 19, 2005, by and among Liberty Media Corporation, a Delaware corporation, the undersigned, BDTV INC., a Delaware corporation, BDTV II INC., a Delaware corporation, BDTV III INC., a Delaware corporation, and BDTV IV INC., a Delaware corporation (the Joint Filing Agreement). Notice is hereby given, pursuant to Section 4 of the Joint Filing Agreement, that the Joint Filing Agreement is terminated, effective immediately. BARRY DILLER /s/ Barry Diller cc: Frederick H. (Buzz) McGrath, Esq. Pamela S. Seymon, Esq.
